DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 20 indicates that the first radial sidewall bore extends from said sidewall to said spray bore, but line 44 sates that the first radial sidewall bore is in the spray bore. The examiner is unclear if these are the same first radial sidewall bores, or if they are different radial sidewall bores. The examiner notes that a radial sidewall bore can extend from a sidewall to a spray bore and not be located in the spray bore. Additionally, does the second limitation require the first radial sidewall bore to be located entirely inside the spray bore, or just be directly connected to the spray bore?
The remainder of the claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under, as best as understood, 35 U.S.C. 103 as being unpatentable over Gilmore (3,191,869) in view of Jia (2020/0290064) further in view of Shanklin et al. (6,345,773)
Regarding claim 1, Gilmore teaches A hose end spray head apparatus (10) configured for use with a container (16) holding a product to be sprayed, the hose end spray head apparatus comprising: a) a spray head body (74 and 48) comprising: i) a mixing body (74, 48) having a top surface, a bottom surface and a sidewall extending therebetween (fig 3, 4), wherein said bottom surface is adapted to mount onto the container (fig 1); ii) a spray outlet arm (148) extending outwardly from said mixing body, said mixing body (fig 3), wherein: 
a) a transverse longitudinal spray bore extends through said spray outlet arm and said mixing body (fig 3), wherein a first end of said spray bore has a first inner diameter (the diameter 62) and is configured to discharge a mixed fluid therefrom and wherein a second end of said spray bore  has a second inner diameter (Inner diameter of 66) larger than the first inner diameter of the spray bore first end (fig 3) including a first set of internal threads (28); 
b) a first radial sidewall bore (98) extends from said sidewall to said spray bore; 
c) a first offset top surface bore (100) extends from said top surface to said first radial sidewall bore, wherein the spray head body further includes a plug (102) in sealing engagement within said first radial sidewall bore between said first offset top surface bore and said sidewall, whereby said spray bore communicates with atmosphere via said first radial sidewall bore and said first offset top surface bore (fig 3); 
d) an axial bottom surface bore (94) extends from said bottom surface to said spray bore, wherein said axial bottom surface bore is configured to draw the product from the container so as to inject the product into said spray bore (fig 3); and 
e) a vent bore (92) is configured to communicate an open interior of the container with atmosphere; and 
b) a hose coupling (12, 48, 70, 52, 68, 56 and 72) having a first end  with an outer diameter including a second set of external threads (28) configured to engage with said first set of internal threads (fig 3) of said second end of said spray bore to secure said hose coupling to said mixing body, wherein said hose coupling defines a transverse longitudinal inlet bore (fig 3) having a third inner diameter (58) in axial alignment and in fluid communication with said spray bore (fig 3), said third inner diameter being smaller then said first inner diameter (fig 3) and forming a stepped junction therebetween (the stepped junction between 50 and 62 is between 58 and 62. Also a step junction between 58 and 54 is between 58 and 62), said first radial sidewall bore in said spray bore being located adjacent said stepped junction (fig 3) and wherein a second end of said hose coupling is configured to mount to a fluid supply (inherent).
But fails to disclose that  said spray outlet arm and the mixing body being a unitary construction, and that the vent bore is a radial sidewall bore.
However, Jia teaches a similar hose end sprayer that includes a mixing body (5) that includes an outlet arm (fig 13) the mixing body and the outlet arm are of unitary construction. The mixing body of Jia also teaches an interface between a quick connect fitting and the mixing body. This interface is not disclosed as threaded, but one of ordinary skill in the art would know that it could very well be threaded.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the mixing body of  Gilmore a one piece body, having the outlet arm and the mixing body be of unitary construction, in order to make the mixing body out of fewer elements, thereby simplifying construction. Additionally, the modified mixing body would still have the inner threads at the inlet, in order to have a quick connect fitting be threaded into the mixing body for quick and easy connection to a hose.
The above combination still fails to tech that the vent bore is a radial sidewall bore.
However, Shanklin et al teaches a vent bore (70) that is a radial sidewall bore in a mixing body (16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to relocate the vet bore in Gilmore as modified above higher, up into the mixing body, as taught by Shanklin et al. and have it be a radial sidewall ore in order to have it be part of the unitary mixing body and have it less likely to become blocked or clogged.
Regarding claim 2, Gilmore as modified above further includes a rotary dial (106) rotatably mounted onto said top surface of said mixing body and having a plurality of circumferentially spaced holes (116) extending therethrough, wherein successive holes of said plurality of circumferentially spaces holes have an increasing hole diameter (fig 2), and wherein only a single selected hole of said plurality of circumferentially spaces holes aligns with said first offset top surface bore at a time (fig 3) whereby said plurality of circumferentially spaced holes selectively varies an amount of air drawn into said spray bore through said first offset top surface bore.  
Regarding claim 3, wherein said rotary dial defines a plurality of circumferentially spaced recesses (118) within a bottom face of said rotary dial with a respective recess of said plurality of circumferentially spaced recesses coinciding with a respective hole of said plurality of circumferentially spaced holes (fig 3), and wherein said mixing body further defines a second offset top surface bore (110) and wherein said hose end spray head apparatus further includes a detent (120) mounted within said second offset top surface bore, wherein said detent engages a selected recess of said plurality of circumferentially spaced recesses when said single selected hole of said plurality of circumferentially spaces holes aligns with said first offset top surface bore. 
Regarding claim 4,  said detent includes a spring loaded bearing (120) wherein said bearing is yieldingly retained with said selected recess of said plurality of circumferentially spaced recesses.  
Regarding claim 5,  said axial bottom surface bore is defined by a first inner diameter and a second inner diameter smaller than said first inner diameter (fig 3), wherein said second inner diameter couples said first inner diameter with said spray bore.  (fig 3)
Regarding claim 6, further including an adapter (130) proportioned to be received within said axial bottom surface bore (fig 4) and defining a longitudinal adapter bore therethrough having a third inner diameter smaller than said second inner diameter of said axial bottom surface bore (fig 4).  
Regarding claim 7,  wherein said second end of said hose coupling is configured to mount to a conventional garden hose nozzle (fig 1).

Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive.
The applicant argues that the inner diameter of the house coupling 12 is larger than the inner diameter of 62.
The  examiner notes that he is interpreting the house coupling to be elements 48, 70, 52, 56, and 72. The inner diameter of the hose coupling being the inner diameter  58. The inner diameter 58 is smaller than the inner diameter 62. Addictology, there are two different stepped junctions between inner diameter 58 and inner diameter 62. The first being between 58 and 54, the second being  between 508 and 62. Additionally one can interpret the step between 58 and 62 to also be a stepped junction.
The applicant also argues that the first radial sidewall bore is not located adjacent the stepped junction. 
The examiner notes that since the applicant has not defined “adjacent” in their specification, the plain and ordinary meaning is being used. The first definition in Merriam Webster Dictionary is: not distant or nearby. In the case of the above combination, bore 98 is nearby or not distant from the stepped junction between 58 and 62.
The above rejections are being maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             10/27/2022